NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois  60604

                                  Submitted March 25, 2009*
                                   Decided March 25, 2009

                                           Before

                              WILLIAM J. BAUER, Circuit Judge

                              TERENCE T. EVANS, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge

No. 08‐2046

JAMES S. DALY,                                      Appeal from the United States District
     Plaintiff‐Appellant,                           Court for the Southern District of Illinois.

       v.                                           No. 05‐CV‐276 DRH

RANDY J. DAVIS and PATRICK                          David R. Herndon,
PATTERSON,                                          Chief Judge.
     Defendants‐Appellees.

                                         O R D E R

       James Daly, a prisoner formerly housed at the federal penitentiary in Marion,
brought this action under Bivens v. Six Unknown Named Agents of Federal Bureau of Narcotics,
403 U.S. 388 (1971), and the Religious Freedom Restoration Act, see 42 U.S.C. § 2000bb‐1,
against the Director of the United States Bureau of Prisons and Marion’s warden and
chaplain.  He claimed that his rights to due process and free exercise of religion were
violated when the defendants suspended him from the prison’s kosher‐food program.  The


       *
         After examining the briefs and the records, we have concluded that oral argument is
unnecessary.  Thus, the appeals are submitted on the briefs and the record.  See  FED. R. APP.
P. 34(a)(2).
No. 08‐2046                                                                              Page 2

district court dismissed Daly’s due process claim, dismissed the Director as a defendant,
and granted summary judgment to the remaining defendants.  We affirm.

       Daly enrolled in 2002 in the BOP’s religious diet program, which provides special
meals to prisoners whose religious needs prevent them from selecting from the food
generally offered by the prison kitchen.  Participants agree to purchase and consume only
religiously certified foods; those who violate the rules are suspended while the chaplain
reevaluates their suitability for the program.  See 28 C.F.R. § 548.20; Bureau of Prisons
Program Statement 5360.08.  Daly was suspended three times from the program because he
was observed purchasing and eating non‐kosher food and trading his kosher tray for a
regular non‐kosher tray.  He was reinstated each time.

        Seeking injunctive and declaratory relief and damages, Daly claimed that prison
officials (1) violated the First Amendment and RFRA because his suspensions imposed a
substantial burden on his religious observance and were not the least restrictive way of
furthering a compelling governmental interest, and (2) infringed upon his due process
rights by suspending him from the program without a hearing.**  At screening, see 28 U.S.C.
§ 1915A, the district court dismissed his due process claim for failure to identify a protected
liberty interest.  Citing Sandin v. Conner, 515 U.S. 472 (1995), the court explained that Daly’s
suspension from the program did not amount to an atypical or significant hardship.  The
court also noted that Daly had not raised any specific allegations against the BOP Director,
and so it dismissed him as a defendant from the action.

        The parties filed cross‐motions for summary judgment on the First Amendment and
RFRA claims, and the district court granted summary judgment to the defendants.  The
court analogized Daly’s case to Brown‐El v. Harris, 26 F.3d 68 (8th Cir. 1994), and ruled that
Daly failed to establish that the defendants had substantially burdened his religious
exercise, as required under either theory.  In Brown‐El the Eighth Circuit held that a Muslim
inmate’s right to exercise his religion was not burdened when, having broken the Ramadan
fast, he was removed from a program providing evening meals to those fasting during
daytime.  Id. at 69‐70.  The Eighth Circuit reasoned that the Ramadan program did not
substantially burden religion because it limited only one activity, daytime eating, and that
activity was not religious in nature.  Id.  Here, too, ruled the district judge, the kosher‐food
program prohibited Daly only from consuming or purchasing non‐kosher food—activities
that also are not religious in nature.



       **
        The defendants contend that the appeal is moot because Daly is no longer housed
at Marion and Patterson and Davis no longer work there, but Daly’s request for damages
keeps his case alive.  See Cintas Corp. v. Perry, 517 F.3d 459, 466, n. 3 (7th Cir. 2008).
No. 08‐2046                                                                                 Page 3


        Daly argues for the first time on appeal that there are fact issues sufficient to prevent
summary judgment for the defendants: whether he agreed to the program’s terms, given
that he never signed the Religious Diet Interview form; and whether the prison guards
testified truthfully that they saw him violating program rules by eating non‐kosher food
and bartering his kosher tray for a non‐kosher tray.  However, Daly did not present these
arguments to the district court, and so they are forfeited here.  See Hicks v. Midwest Transit,
Inc., 500 F.3d 647, 652 (7th Cir. 2007).  In any event, the contentions are frivolous.  Daly’s
argument regarding the unsigned form is illogical: he objects to his suspension from a
program in which he now denies that he ever enrolled.  As for the prison guards’ testimony,
any disagreement is immaterial because Daly concedes that he repeatedly broke the
program’s rules by buying non‐kosher food from the commissary.

        Daly also renews his contention that due process entitled him to a hearing before
each of his month‐long suspensions from the program, but identifies no specific flaw in the
district court’s dismissal of this claim.  Indeed, the district court rightly determined that
short‐term limitations on a prisoner’s religious observance are not so atypical or significant
as to constitute deprivation of a liberty interest, and thus do not trigger procedural due
process protections.  See Phillips v. Norris, 320 F.3d 844, 847 (8th Cir. 2003) (ruling no liberty
interest where prisoner prevented from attending religious services for 37 days); see also
Arce v. Walker, 139 F.3d 329, 336‐37 (2nd Cir. 1998).

        Lastly, Daly challenges the district court’s grant of summary judgment on his RFRA
claim.  He argues that the court should have denied defendants’ motion for summary
judgment because they did not establish that his suspension was the least restrictive means
of furthering a compelling governmental interest.  See 42 U.S.C. § 2000bb‐1.  But this
argument “puts the cart before the horse”: the defendants didn’t need to establish that
suspension was the least restrictive means of furthering their interest until Daly first
showed that suspension from the program substantially burdened his religious exercise.  See
Navajo Nation v. United States Forest Serv., 535 F.3d 1058, 1076 (9th Cir. 2008); see also Koger v.
Bryan, 523 F.3d 789, 796 (7th Cir. 2008) (applying same test under Religious Land Use &
Institutionalized Persons Act); St. John’s United Church of Christ v. City of Chicago, 502 F.3d
616, 631 (7th Cir. 2007) (Free Exercise Clause).  And we agree with the district court that
Daly failed to establish this threshold factor.  A government action substantially burdens
religious exercise if it prevents or inhibits religiously motivated conduct or compels conduct
contrary to religious beliefs.  See Koger, 523 F.3d at 798.  Here, as the district court observed,
the only prohibited conduct—the purchase or consumption of non‐kosher food—is not
religiously motivated.  Neither does the program compel conduct contrary to religious
beliefs: Daly was forced to eat the non‐kosher meals only because he turned down the
kosher ones.  Because the program’s rules do not substantially burden Daly’s exercise of
No. 08‐2046                                                                             Page 4

religion, the district court did not err by failing to consider whether suspension was the
least restrictive means of furthering a compelling governmental interest.

       Accordingly, we AFFIRM the judgment of the district court.